IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-72,110-01


DAVID T. MCGARY, Relator

v.

HARDEMAN COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 4006 IN THE 46TH JUDICIAL DISTRICT COURT
FROM HARDEMAN COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus
in the 46th Judicial District Court of Hardeman County, that more than 35 days have elapsed, and
that the application has not yet been forwarded to this Court.  
	 In these circumstances, additional facts are needed. The respondent, the District Clerk of 
Hardeman County, is ordered to file a response, which may be made by: submitting the record on
such habeas corpus application; submitting a copy of a timely filed order that designates issues to
be investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); stating that the
claims asserted in the application filed by Relator are not cognizable under Tex. Code Crim. Proc.
art 11.07, § 3; or stating that Relator has not filed an application for a writ of habeas corpus in
Hardeman County. This application for leave to file a writ of mandamus shall be held in abeyance
until the respondent has submitted the appropriate response. Such response shall be submitted within
30 days of the date of this order.


Filed: June 17, 2009
Do not publish